          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

SHANE VANDERMOLEN
ADC #138394                                             PLAINTIFF

v.                      No. 5:19-cv-139-DPM

WENDY KELLEY, Director, ADC;
RAYMOND NAYLOR, Disciplinary
Administrator, ADC; KEITH WADDLE,
Disciplinary Hearing Officer, ADC;
KEITH DAY, Major, North Central Unit; and
RUBY TOLAR, Sergeant, North Central Unit             DEFENDANTS

                           JUDGMENT
     Vandermolen' s complaint is dismissed without prejudice.




                               D.P. Marshall Jr.
                               United States District Judge
